DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 11/22/21, claims 1, 3, 8-17, 19-23 are currently pending in the application, with claims 15-17, 19, 20 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse on 6/21/21 and acknowledged in the reply dated 7/13/21.

In view of the amendment after final dated 11/22/21 and persuasive arguments, the amendment is being entered and the finality of the office action dated 9/30/21 is being withdrawn. Additionally, in view of newly found art upon further search, Examiner initiated a telephonic interview on 11/29/21 to discuss possible further amendment in an effort to advance prosecution (cf. attached Interview Summary). However, Applicant’s attorney requested a written communication be mailed by the office. Examiner regrets the delay in prosecution as a result of reopening prosecution.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (US 2014/0045979 A1) in view of Miyashita et al. (US 2012/0097220 Al, of record).
Ziegler teaches a composition having high heat resistance, impact strength and high flame retardance, comprising 68 to 84 weight percent of a poly(phenylene ether), 6 to 16 weight percent of a hydrogenated block copolymer of an alkenyl aromatic compound and a conjugated diene, wherein the hydrogenated block copolymer comprises 10 to 45 weight percent poly(alkenyl aromatic) content, based on the weight of the hydrogenated block copolymer; 10 to 16 weight percent of a flame retardant consisting of an organophosphate ester (reads on phosphorus-containing flame retardant; less than or equal to 2 weight percent combined of homopolystyrenes, rubber-modified impact polystyrenes, and unhydrogenated block copolymers of an alkenyl aromatic compound and a conjugated diene, based on the total weight of the composition [0004, 0008, 0016]. Disclosed hydrogenated block copolymers include those prepared from alkenyl aromatic compound and a conjugated diene, including di- and tri-block copolymers, and may have a wt. average molecular wt. in the range of 100,000 to 1,000,000 and specifically, 100,000 to 400,000 [0017-0022]. Thus, Ziegler teaches a composition comprising poly(phenylene ether), hydrogenated block copolymer, a phosphorus-containing flame retardant and optionally, polystyrene  if present in an overlapping amount, and a wt. average molecular wt. in an overlapping range. Ziegler additionally teaches that the composition may further include an ester of salicylic acid, including polysalicylate, in an amount of 0.1 to 10 wt.%, based on the total wt. of the composition [0051].
	Ziegler is silent with regard to a sheet comprising the claimed composition (claim 1).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
Ziegler teaches that the composition can be formed into articles made by shaping, molding, extruding, and molding and molded by known processes including extrusion molding, blow molding etc. [0069]. Additionally, the secondary reference to Miyashita teaches poly(phenylene)ether compositions for solar cell modules (Ab.), which can be extrusion molded into films and coextruded into sheets (0100, 0142). Therefore, in light of the teaching of the secondary reference, and given that Ziegler teaches articles formed by extrusion molding of poly(arylene ether) resin compositions of overlapping scope, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to use an extrusion molding process to obtain articles in the form of a film or a sheet, absent evidence to the contrary.
	With regard to claim 3, Ziegler teaches an intrinsic viscosity of 0.35 to 0.6 deciliter/g [0010].
	With regard to claim 8, Ziegler teaches that the composition may include UV blockers [0052].
	With regard to claim 9, Ziegler teaches hydrogenated diblock and triblock copolymers of alkenyl aromatic monomer, such as styrene, and a diene monomer such as 1,3-butadiene, with some embodiments including styrene-ethylene-butylene-styrene triblock copolymers [0018-0022].
	With regard to claims 10, 12-14, Ziegler teaches a composition that overlaps in scope with that of claim 1, and teaches poly(phenylene ether)s having a viscosity in an overlapping range (instant PGPUB, [0014]), hydrogenated block copolymer having a wt. average molecular wt. in an overlapping range. Moreover Ziegler teaches molded articles with high heat resistance (AB.) A skilled artisan would reasonably the constituent (co)polymers to impact the Vicat softening temperature of the sheet/film, and additionally, given the overlapping scope of the overall claimed sheet compositions, and an extrusion molded sheet article formed from Ziegler’s composition of overlapping scope to have a Vicat softening temperature as in the claimed invention, absent evidence to the contrary. As such, the properties as recited in claims 10, 12-14 are experimentally measured properties and would be reasonably expected from compositions of overlapping scope, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	With regard to claim 11, a skilled artisan would have found it obvious to form an extrusion molded film/sheet of any desired thickness from Ziegler’s compositions, including those as in the claimed invention. Moreover, the secondary to Miyashita teaches an extrusion molded polyphenylene ether-based resin layer of thickness ranging from 25 m or more, and preferably 500 m or less ((0118], [0504]).
	
Claims 21-23 is rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (US 2014/0045979 A1), in view of Miyashita et al. (US 2012/0097220 Al) and White et al. (US 4,760,118).
The discussions with regard to Ziegler and Miyashita from paragraph 4 above are incorporated herein by reference. Ziegler teaches that the poly(phenylene ether) composition may include polysalicylates in an amount of 0.1 to 10 wt.%, based on the total wt. of the composition [0051], and melt blending of resin compositions at elevated temperatures of 250 to 350oC ([0068, Table 2).
Although Ziegler-Miyashita combination is silent on a sheet comprising capped poly(phenylene ether), the secondary reference to White teaches that polyphenylene ethers are capped by reaction in the melt with polysalicylates at a temperature range of about 225 to 325oC (Ab.). Thus, it would have been obvious to one of ordinary skill in the art, as of the effective date of the claimed invention, to reasonably expect polysalicylates and poly(phenylene ether) to react under melt blending and/or extrusion molding at elevated temperatures to form capped poly(phenylene ether) (claims 21 and 22).
With regard to claim 23, Ziegler teaches compositions comprising 68 to 84 weight percent of a poly(phenylene ether) [0008].

Claims 1, 3, 8-14, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2006/0089458 A1), in view of White et al. (US 4,760,118) and Peaendner et al. (US 2017/0260366 A1).
Davis teaches molded articles suitable for autoclave sterilization, such as films and sheets, made from a composition comprising poly(arylene ether) in an amount of greater than or equal to 40% by wt. and less than or equal to 90% by wt. of the total wt. of the composition, a nonelastomeric polymer in an amount greater than or equal to 1% and less than or equal to 60 wt.% of the total composition, impact modifiers, such as SEBS block copolymers, in an amount of 1% to 20% by wt. of the total wt. of the composition (read on hydrogenated block copolymer), having a wt. average molecular wt. of 50,000 to 300,000, and a capping agent for the poly(arylene ether), such as polysalicylates, to provide for any desirable extent up to 80% or 90% or 100% of the hydroxyl groups to be capped to prevent crosslinking of polymer chains and formation of gels or black specks during processing at elevated temperatures (Ab, [0010-0011, 0020-0025, 0029, 0030] examples, ref. claims). Disclosed poly(arylene ether)s fall within the scope of poly(phenylene ether)s disclosed in the specification (PGPUB, [0012]). It is noted that the disclosed amounts of poly(arylene)ether and impact modifier overlaps with the claimed range. Furthermore, Davis teaches that the composition may include additives such as flame retardants in an amount less than or equal to 20 wt.% of the total wt. of the composition [0026].
Davis is silent with regard to a sheet comprising (1) the amount of polysailicylate as in the claimed range and (2) a phosphorus-containing flame retardant as in the claimed invention (claims 1, 21 and 22).
As stated in paragraph 3 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
With regard to (1), Davis teaches that polysalicylates may be included to provide for any desirable extent up to 80% or 90% or 100% of the hydroxyl groups to be capped, so as to prevent crosslinking of polymer chains and formation of gels or black specks during processing at elevated temperatures [0015]. Thus, the amount of polysalicylate in the composition is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Moreover, the secondary reference to White teaches 94%, 99% and 100% capping as taught in Davis may be accomplished by dry melt blending polysalicylate at 6%, 7% and 10% by wt. of the polymer, i.e. poly(arylene ether), respectively (Example 3).
With regard to (2), Davis is open to including flame retardants in the resin compositions [0026]. The secondary reference to Peaendner is drawn phosphorus-containing organic oxymides as highly effective flame retardants, stabilizers and/or antioxidants for plastic materials for use in molded parts useable in medical applications [0001, 0007-0012, 0189]. Disclosed plastic materials include polyphenylene oxides, i.e. a poly(arylene ether), SEBS (i.e. hydrogenated block copolymer), as well as mixtures, combinations and blends of two or more such polymers ([0053-0069], ref. claim 33) and disclosed phosphorus-containing organic oxymide may be present in an amount of 0.1 to 40 parts by wt. per 60 to 99.9 parts by wt. of the plastic material (ref. claim 40). 
Given the teaching in Davis on 80% or 90% or 100% of the hydroxyl groups to be capped by polysalicylate during melt processing, the teaching in White on the requisite amount of polysalicylate to accomplish the same, and the teaching in Peaendner on phosphorus-containing organic oxymides as highly effective flame retardants, stabilizers and/or antioxidants for plastic materials for use in molded parts and suitable amount thereof, it would have been obvious to one having ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare Davis’ films or sheets comprising from a composition comprising poly(arylene ether) and an impact modifier such as SEBS block copolymer in overlapping amounts, said SEBS block copolymer having any wt. average molecular wt. in the range of 50,000 to 300,000 including those in the claimed range, and further including a capping agent for the poly(arylene ether), such as polysalicylates, in an amount of at 6%, 7% and 10% by wt. of the polymer, i.e. poly(arylene ether), so as to provide for 94%, 99% and 100% capping, and Peaendner’s phosphorus-containing organic oxymides in an amount of 0.1 to 40 parts by wt. per 60 to 99.9 parts by wt. of the plastic material (obviates claims 1, 21 and 22). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
With regard to claim 3, Davis teaches an intrinsic viscosity of 0.25 to 0.6 dl/g [0012].
With regard to claim 8, Davis teaches generic stabilizers (i.e. encompasses UV stabilizers) as possible additives [0026] and Peaendner teaches the flame retardant plastic materials as further including additives such as UV absorbers [0155].
With regard to claim 9, Davis teaches diblock and triblock copolymers, such as hydrogenated copolymers of styrene and dienes as impact modifiers, including SEBS (i.e. triblock copolymer of polystyrene and polyethylene-butylene) [0024].
With regard to claim 10, 12-14, Davis the combination of cited references obviates the claimed compositional limitations of the sheet. Additionally, Davis teaches poly(phenylene ether)s having an intrinsic viscosity of 0.25 to 0.6 dl/g [0012], i.e. in an overlapping range (instant PGPUB, [0014]), and hydrogenated block copolymer having a wt. average molecular wt. in an overlapping range. As stated in paragraph 4 above, a skilled artisan would reasonably expect such features of the constituent (co)polymers to impact the Vicat softening temperature of the sheet/film. Additionally, given the overlapping scope of the overall claimed composition, a skilled artisan would reasonably expect an extrusion molded sheet thereof to have the claimed softening temperature, and the properties as recited in claims 10, 12-14 which are experimentally measured properties. As stated above, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons.
With regard to claim 11, Davis teaches articles formed by common thermoplastic processes such as, injection molding, film and sheet extrusion, extrusion molding, blow molding, co-extrusion and lamination to form multi-layer film or sheet materials [0029-0030], including specimens having a thickness of 2.5 mm [0036]. It would have been within the level of ordinary skill in the art to form a film sheet having any thickness, including a thickness of 50microns to 3 millimeters.
With regard to claim 23, Davis teaches poly(arylene ether) in an amount of greater than or equal to 40% by wt. and less than or equal to 90% by wt. of the total wt. of the composition [0020].

Response to Arguments
In view of the amendment and persuasive arguments, the amendment after final dated 11/22/21 has been entered, all previously presented rejections and the finality of the office action dated 9/20/21 are withdrawn, and new grounds of rejections are presented above. Applicant’s arguments have been duly considered and pertinent arguments on unexpected results that would be applicable to above set forth rejections are addressed herein below.
Applicant’s Arguments:
Independent Claim 1 has been amended to incorporate subject matter from Claim 4 and now recites, inter alia, wherein the hydrogenated block copolymer has a weight average molecular weight of 100,000 to 150,000. As explained in Paragraph [0025] of the application as filed,
......
Moreover, each of Samples 1 and 2 of the application as filed included a high molecular weight
(MW) styrene-ethylene-butylene-styrene (SEBS) (specifically, Kraton G1651H), while Samples
4-6, 9, and 10 included a low/medium MW SEBS, and Samples 3, 7, and 8 included a low MW
SEBS. Samples 3-10 did not crack after the thermal aging process, while Samples 1 and 2 did
crack after the thermal gaining test. Samples 3-10 were able to retain tensile strength and tensile
elongate, while maintaining heat deformation resistance and other mechanical properties as
compared to Samples 1 and 2. Samples 1 and 2 cracked after heat aging in the bending test.
Samples 3-10 were able to pass the mandrel test with no breakage after aging. Samples 3-10
were able to retain at least 102% of tensile strength after being subjected to the pressure cooker
test for 72 hours. Tensile elongation was also retained in Samples 3-10. (See Tables 1 and 2 and
Paragraph [0062] of the application as filed).

	Examiner’s Response: 
	The primary references relied upon in the rejections herein above teach a broad range of wt. average molecular weight, encompassing the claimed range. Applicant’s comparison of Samples 1 and 2 (Comp.) against Samples 3-10 (Inv.) and conclusion on unsatisfactory test results of Samples 1 and 2 which include high molecular weight SEBS as compared to Samples 3-10 with low molecular wt. are not persuasive for reasons stated in the previous office action dated 9/30/21 (paragraph 5). Firstly, it is not clear what the wt. average molecular weight of the block copolymers of Samples 3-10 are. Secondly, it is noted that Comp. Ex. 1 and 2 include a High Mw SEBS whereas Inv. Ex. 3-10 include a low/medium SEBS or a low Mw Kraton, Comp. Ex. include a different amount of ZnS than those of Inv. Ex., and Comp. Ex. are devoid of Irganox MD1024 and carbon black, contrary to Inv. Ex. Furthermore, Comp. Ex. include RDP as opposed to BPADP, i.e. two different phosphorus-based flame retardants are included in Inv. and Comp. samples, and the amount of the flame retardant in Comp. Ex. is different from those of Inv. Ex. Clearly, comparative Samples 1 and 2 and inventive Samples 3-10 involve multiple variables and preclude a proper back-to-back comparison to conclusively establish criticality of a combination of polysalicylate and phosphorus-containing flame retardant in the claimed compositions. Even so, the data in TABLE 1 of the specification is limited to sheets of specific compositions comprising a specific PPO, a specific SEBS/Kraton, a specific polysalicylate acetate and a specific phosphorus-containing flame retardant, all in specific amounts. It is not clear why data on such specific compositions would be representative of a composition as recited in claim 1, i.e. encompassing broad ranges and a broad genus.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762